Citation Nr: 1607870	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  14-08 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from June 1962 to August 1965.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision issued in October 2012 by the Nashville, Tennessee, Regional Office (RO), of the Department of Veterans Affairs (VA).

In July 2015, the Board remanded the case for development.  As further development is required, the appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

When last remanding this case, the Board requested that VA examinations be performed, and opinions rendered therewith, to determine the impact of the Veteran's service-connected psychiatric and audiological impairments on his employability.  In light of recent case law, the Board determines that rather than obtaining such opinions, the Board requires medical assessments of these disabilities on the Veteran's functional capacity, and based on this medical evidence, the Board will make an administrative determination regarding whether the Veteran's service-connected disabilities render him unemployable.  See, e.g., Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("...neither the statute nor the relevant regulations require the combined effect to be assessed by a medical expert...applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.").

However, while the VA psychiatric examination performed pursuant to the Board's remand directives contains detailed findings regarding the functional and occupational impact of the Veteran's service-connected psychiatric disorder, the VA audiological examination report contains no such findings.  Rather, the report reflects the examiner's rather bereft conclusions that yes, the Veteran's hearing loss causes a functional impairment resulting in difficulty understanding conversational speech, while no, his tinnitus does not.  As a supporting rationale is required for the conclusion that the Veteran's near-constant tinnitus causes no functional impact, and elaboration is required regarding the functional impact of the Veteran's hearing loss, the claim must be remanded.  

Additionally, as the Veteran receives ongoing VA treatment for his service- disabilities, his recent, outstanding VA treatment records must be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records since September 2015.  

2.  Request that the VA examiner who performed the Veteran's September 2015 VA audiological examination, (or a suitable replacement if the examiner is unavailable) review the Veteran's electronic claims file, including the September 2015 VA audiological examination report, and then expound upon the conclusions that the Veteran's bilateral hearing loss causes functional impairment and that his tinnitus causes no such impairment.  

The Veteran need not be reexamined unless deemed necessary to obtain these functional assessments.

Specifically, the examiner is to describe all functional/occupational limits resulting from each audiological impairment in the following areas (these areas were also addressed in his recent VA psychiatric examination):

(1) ability to understand and follow instructions (i.e. can the Veteran hear instructions, so as to follow them);

(2) ability to sustain concentration for simple or complex tasks (i.e. does the Veteran's near constant tinnitus interfere with his ability to concentrate);

(3) ability to respond appropriately to coworkers and supervisors (i.e. can the Veteran understand speech of coworkers and supervisors so as to respond appropriately);

(4) ability to respond appropriately when interacting with the public (i.e. can the Veteran understand speech of the public so as to respond appropriately); and 

(5) ability to respond appropriately to instruction and criticism (i.e. can the Veteran understand such instruction and/or criticism so as to respond appropriately).

A supporting rationale is required for all of the above findings.

3.  Finally, readjudicate the Veteran's claim seeking a TDIU.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

